DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This office action is a response to an application filed on 12/07/2020, in which claims 1-24 are pending and ready for examination.

Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged. 

Information Disclosure Statement
The information disclosure statement (IDS) submitted was filed before the mailing date of the Office Action on the merits.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).

The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-24 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-6 of U.S. Patent No. 10896492 B2 Although the claims at issue are not identical, they are not patentably distinct from each other because each limitation of the claims in the instant application is equivalent to a corresponding limitation of the claims in the US Pat. 10896492 B2 as shown in the table below.

Instant - 17113694
US Pat. 10896492 B2
Claim 1 - A computer-implemented method for enhancing edges of objects in a thermal image, the method comprising: 
receiving a thermal image and generating a gradient magnitude image 
 

receiving, by a processor, the thermal image from a thermal camera and generating, by 


calculating gradient magnitude statistics for each of the subregions; 
calculating mapping parameters for each of the subregions to equalize and smooth a dynamic range of the corresponding gradient magnitude statistics across the subregions;
partitioning the gradient magnitude image into subregions; 
calculating gradient magnitude statistics for each of the subregions; 
calculating mapping parameters for each of the subregions to equalize and smooth a dynamic range of the corresponding gradient magnitude statistics across the subregions, and 
interpolating the mapping parameters as a function of computed distances to neighboring subregions to generate smoothed mapping parameters to compensate for arbitrary subregion boundaries, wherein interpolating the mapping parameters comprises: defining a set of anchor points (wi) to be applied to all of the subregions; for each pixel (p) in a respective subregion, calculating weights for each anchor point by calculating the distance between a current pixel and each of the anchor points; and                                             
                                                α
                                                =
                                                i
                                                n
                                                t
                                                e
                                                r
                                                c
                                                e
                                                p
                                                t
                                            
                                         and                                             
                                                β
                                                =
                                                s
                                                l
                                                o
                                                p
                                                e
                                            
                                         for each pixel (p) in the respective subregion as a weighted sum of for the anchor points wi:
	                                             
                                                
                                                    
                                                        α
                                                    
                                                    
                                                        p
                                                    
                                                
                                                =
                                                
                                                    
                                                        ∑
                                                        
                                                            i
                                                            =
                                                            0
                                                        
                                                        
                                                            8
                                                        
                                                    
                                                    
                                                        f
                                                        
                                                            
                                                                w
                                                                i
                                                            
                                                        
                                                        *
                                                        
                                                            
                                                                α
                                                            
                                                            
                                                                i
                                                            
                                                        
                                                    
                                                
                                            
                                         and                                             
                                                
                                                    
                                                        β
                                                    
                                                    
                                                        p
                                                    
                                                
                                                =
                                                
                                                    
                                                        ∑
                                                        
                                                            i
                                                            =
                                                            0
                                                        
                                                        
                                                            8
                                                        
                                                    
                                                    
                                                        f
                                                        
                                                            
                                                                w
                                                                i
                                                            
                                                        
                                                        *
                                                        
                                                            
                                                                β
                                                            
                                                            
                                                                i
                                                            
                                                        
                                                    
                                                
                                            
                                        ;


displaying the line drawing image on a display device in a field of view of a user.
applying the mapping parameters calculated for each of the subregions to pixels in the corresponding subregions to generate enhanced gradient magnitude values having equalized luminosity and contrast, and using the enhanced gradient magnitude values to form a wireframe image having enhanced edges of objects; and 
displaying the wireframe image on a display device to the user, wherein the wireframe image appears as a decluttered line drawing where the enhanced edges have increased luminosity and contrast compared to the thermal image to reduce the cognitive load of the user.
Claim 2 - calculating gradient magnitude statistics further comprises: generating for each of the subregions a histogram of gradient magnitude values and cumulative gradient magnitude counts, and upper and lower gradient magnitude percentile values.
 Claim 2 - calculating gradient magnitude statistics further comprises: generating for each of the subregions a histogram of gradient magnitude values and cumulative gradient magnitude counts, and upper and lower gradient magnitude percentile values.

Claim 3 - calculating the mapping parameters, further comprises: determining the mapping parameters necessary to linearly map gradient magnitude value control points of each subregion to a predetermined reference gradient magnitude representing a desired dynamic range.
Claim 4 - calculating the mapping parameters, further comprises: determining an intercept and slope of the reference gradient magnitude and using the intercept and the slope to create the mapping parameters to apply to each pixel in the subregion.
Claim 4 - calculating the mapping parameters, further comprises: determining an intercept and slope of the reference gradient magnitude and using the intercept and the slope to create the mapping parameters to apply to each pixel in the subregion.
Claim 5 - calculating the mapping parameters, further comprises: calculating the mapping parameters as: 
    PNG
    media_image1.png
    15
    251
    media_image1.png
    Greyscale
 where x = a current pixel gradient magnitude value, a = intercept, and P= slope, and x' = equalized pixel value.
Claim 5 - calculating the mapping parameters, further comprises: calculating the mapping parameters as: 
    PNG
    media_image1.png
    15
    251
    media_image1.png
    Greyscale
 where x = a current pixel gradient magnitude value, a = intercept, and P= slope, and x' = equalized pixel value.
Claim 6 - calculating the mapping parameters, further comprises: interpolating the mapping parameters as a function of computed distances to neighboring subregions to generate smoothed mapping parameters to compensate for arbitrary subregion boundaries.
Claim 1 - interpolating the mapping parameters as a function of computed distances to neighboring subregions to generate smoothed mapping parameters to compensate for arbitrary subregion boundaries, wherein interpolating the mapping parameters comprises: defining a set of anchor points (wi) to be applied to all of the 

defining a set of anchor points (w) to be applied to all of the subregions; for each pixel (p) in a respective subregion, calculating weights for each anchor point by calculating the distance between a current pixel and each of the anchor points; and 
calculating the smoothed mapping parameters                                             
                                                α
                                                =
                                                i
                                                n
                                                t
                                                e
                                                r
                                                c
                                                e
                                                p
                                                t
                                            
                                         and                                             
                                                β
                                                =
                                                s
                                                l
                                                o
                                                p
                                                e
                                            
                                         for each pixel (p) in the respective subregion as a weighted sum of for the anchor points wi:
	                                             
                                                
                                                    
                                                        α
                                                    
                                                    
                                                        p
                                                    
                                                
                                                =
                                                
                                                    
                                                        ∑
                                                        
                                                            i
                                                            =
                                                            0
                                                        
                                                        
                                                            8
                                                        
                                                    
                                                    
                                                        f
                                                        
                                                            
                                                                w
                                                                i
                                                            
                                                        
                                                        *
                                                        
                                                            
                                                                α
                                                            
                                                            
                                                                i
                                                            
                                                        
                                                    
                                                
                                            
                                         and                                             
                                                
                                                    
                                                        β
                                                    
                                                    
                                                        p
                                                    
                                                
                                                =
                                                
                                                    
                                                        ∑
                                                        
                                                            i
                                                            =
                                                            0
                                                        
                                                        
                                                            8
                                                        
                                                    
                                                    
                                                        f
                                                        
                                                            
                                                                w
                                                                i
                                                            
                                                        
                                                        *
                                                        
                                                            
                                                                β
                                                            
                                                            
                                                                i
                                                            
                                                        
                                                    
                                                
                                            
                                        ;
Claim 1 - interpolating the mapping parameters comprises: 
defining a set of anchor points (wi) to be applied to all of the subregions; for each pixel (p) in a respective subregion, calculating weights for each anchor point by calculating the distance between a current pixel and each of the anchor points; and 
calculating the smoothed mapping parameters                                             
                                                α
                                                =
                                                i
                                                n
                                                t
                                                e
                                                r
                                                c
                                                e
                                                p
                                                t
                                            
                                         and                                             
                                                β
                                                =
                                                s
                                                l
                                                o
                                                p
                                                e
                                            
                                         for each pixel (p) in the respective subregion as a weighted sum of for the anchor points wi:
	                                             
                                                
                                                    
                                                        α
                                                    
                                                    
                                                        p
                                                    
                                                
                                                =
                                                
                                                    
                                                        ∑
                                                        
                                                            i
                                                            =
                                                            0
                                                        
                                                        
                                                            8
                                                        
                                                    
                                                    
                                                        f
                                                        
                                                            
                                                                w
                                                                i
                                                            
                                                        
                                                        *
                                                        
                                                            
                                                                α
                                                            
                                                            
                                                                i
                                                            
                                                        
                                                    
                                                
                                            
                                         and                                             
                                                
                                                    
                                                        β
                                                    
                                                    
                                                        p
                                                    
                                                
                                                =
                                                
                                                    
                                                        ∑
                                                        
                                                            i
                                                            =
                                                            0
                                                        
                                                        
                                                            8
                                                        
                                                    
                                                    
                                                        f
                                                        
                                                            
                                                                w
                                                                i
                                                            
                                                        
                                                        *
                                                        
                                                            
                                                                β
                                                            
                                                            
                                                                i
                                                            
                                                        
                                                    
                                                
                                            
                                        ;

Claim 8 - displaying the line drawing image on a display device further comprises: translating the enhanced gradient magnitude values from a perspective of a thermal camera that captures the thermal image to a viewing perspective of an eye of the user.
Claim 6 - displaying the wireframe image on the display device further comprises: translating the enhanced gradient magnitude values from a perspective of a thermal camera that captures the thermal image to a viewing perspective of an eye of the user.


Claims 9-16 are directed to a system, comprising: a memory containing a thermal image from a thermal camera; a processor coupled to the memory; and a software component executed by the 

Claims 17-24 are directed to a non-transitory computer-readable medium containing program instructions for enhancing edges of objects in a thermal image, the program instructions for performing a sequence of processing steps corresponding to the same as claimed in claims 1-8, and are non-patentable for the same reason as outlined in the table above.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 8-9, 16-17, and 24 are rejected under 35 U.S.C. 103 as being unpatentable over Haciomeroglu (“C-Thru: Smoke Diving Helmet”, 04/29/2014) in view of Sefcik (US Pat. 7430303 B2).
 
Regarding claim 1, Haciomeroglu discloses a computer-implemented method for enhancing edges of objects in a thermal image, the method comprising (Haciomeroglu; Pg. 2, 3. An thermal image display method/system is used.): 
receiving a thermal image (Haciomeroglu; Pg. 2, 3. Thermal images from a thermal camera is received, wherein optical thermal camera data images are sent to/received by a computing device/processor.) and 
generating a magnitude image comprising a plurality of pixels having associated magnitude values (Haciomeroglu; Pg. 3. Newly processed optical thermal camera data images representing magnitude of pixels are generated by a computing device/processor for projecting generated wireframe/line drawing images on a front visor.); 
applying processing to pixels in the image to generate processed value, and using the processed values to form a line drawing image having enhanced edges of objects (Haciomeroglu; Pg. 2, 3. Pixels of thermal images are processed, via a computing device, to generate processed values to form wireframe/line drawing images having enhanced edges of objects in processed thermal images.); and 
displaying the line drawing image on a display device in a field of view of a user (Haciomeroglu; Pg. 2, 3. Wireframe/line drawing images are displayed on a display device to a user, wherein the wireframes/line drawing displayed as a simplified decluttered thermal images, showing pertinent thermal images.).
But it does not specifically disclose generating a gradient magnitude image comprising a plurality of pixels having associated gradient magnitude values; partitioning the gradient magnitude image into subregions; calculating gradient magnitude statistics for each of the subregions; calculating mapping parameters for each of the subregions to equalize and smooth a dynamic range of the corresponding gradient magnitude statistics across the subregions; applying the mapping parameters calculated for each of the subregions to pixels in the corresponding subregions to generate enhanced gradient magnitude values having equalized luminosity and contrast, and using the enhanced gradient magnitude values to form a line drawing image having enhanced edges of objects that have increased luminosity and contrast compared to the thermal image to reduce the cognitive load of the user; and displaying the line drawing image on a display device in a field of view of a user.
However, Sefcik teaches generating a gradient magnitude image comprising a plurality of pixels having associated gradient magnitude values (Sefcik; Col. 14, Ln. 12-35. A gradient magnitude image is generated, wherein the image includes pixels having associated gradient magnitude values.); 
partitioning the gradient magnitude image into subregions (Sefcik; Fig. 4-6, Col. 15, Ln. 50-67. A gradient magnitude image is partitioned into subregions.); 
calculating gradient magnitude statistics for each of the subregions (Sefcik; Fig. 4-6, Col. 15, Ln. 29-67. Gradient magnitude statistics, e.g. average, variance, histogram, is calculated for each subregion.); 
calculating mapping parameters for each of the subregions to equalize and smooth a dynamic range of the corresponding gradient magnitude statistics across the subregions (Sefcik; Col. 15, Ln. 50 to Col 16, Ln. 65. Values in each subregion are mapped/calculated to respective mapping parameters to equalize and smooth a range of gradient magnitude statistics over each subregion.);
applying the mapping parameters calculated for each of the subregions to pixels in the corresponding subregions to generate enhanced gradient magnitude values having equalized luminosity and contrast, and using the enhanced gradient magnitude values to form a line drawing image having enhanced edges of objects that have increased luminosity and contrast compared to the thermal image to reduce the cognitive load of the user (Sefcik; Col. 14, Ln. 11-65, Col. 15, Ln. 50 to Col 16, Ln. 65. Values in each subregion are mapped/calculated to respective mapping parameters to equalize and smooth a range of gradient magnitude statistics over each subregion, generating enhanced gradient magnitude values having equalized pixel intensity and contrast and using the enhanced gradient magnitude values to form a line drawing image wherein the object edges are enhanced to increase intensity and contrast for object edges, i.e. non-horizontal edges, by reducing suppression.); and 
displaying the line drawing image on a display device in a field of view of a user (Sefcik; Col. 14, Ln. 38-45, Col. 4, Ln. 51-62. Thermal images of target detection are displayed on a display device to a user, wherein images are decluttered by processing gradient magnitude images.).
Therefore, it would have been obvious to a person with ordinary skill in the pertinent before the effective filing date of the claimed invention to modify the image processing system of Haciomeroglu to adapt an image processing approach, by incorporating Sefcik’s teaching wherein edge/gradient magnitude thermal images are divided into subregions and processed to enhance object edges, for the motivation to perform candidate targets detection by simplifying image data (Sefcik; Abstract.).

Regarding claim 8, modified Haciomeroglu teaches displaying the line drawing image on a display device further comprises: translating the enhanced gradient magnitude values from a perspective of a thermal camera that captures the thermal image to a viewing perspective of an eye of the user (Haciomeroglu; Pg. 2, 3. Processed gradient magnitude values from a thermal camera is calculated and projected (translated) to a viewing perspective of eyes of a diver.).

Claims 9 and 16 are directed to a system, comprising: a memory containing a thermal image from a thermal camera; a processor coupled to the memory; and a software component executed by the processor (Haciomeroglu; Pg. 2, 3. A system with thermal images in storage, a computer device performing image processing steps/instructions) that is configured to perform a sequence of processing steps corresponding to the same as claimed in claims 1 and 8, and are non-patentable over the prior art for the same reason as previously indicated.
 
Claims 17 and 24 are directed to a non-transitory computer-readable medium containing program instructions for enhancing edges of objects in a thermal image (Haciomeroglu; Pg. 2, 3. A system with thermal images in storage, a computer device performing image processing steps/instructions), the program instructions for a sequence of processing steps corresponding to the same as claimed in claims 1 and 8, and are non-patentable over the prior art for the same reason as previously indicated.

Claims 2, 10, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Haciomeroglu (“C-Thru: Smoke Diving Helmet”, 04/29/2014) in view of Sefcik (US Pat. 7430303 B2), and further in view of Chen (US Pub. 20110135156 A1).

Regarding claim 2, modified Haciomeroglu teaches calculating gradient magnitude statistics further comprises: generating for each of the subregions a histogram of gradient magnitude values (Sefcik; Fig. 4-6, Col. 15, Ln. 29-67. Gradient magnitude statistics, e.g. average, variance, histogram, is calculated for each subregion.).
calculating gradient magnitude statistics further comprises: generating cumulative gradient magnitude counts, and upper and lower gradient magnitude percentile values. 
However, Chen teaches calculating gradient magnitude statistics further comprises: generating a histogram of gradient magnitude values and cumulative gradient magnitude counts, and upper and lower gradient magnitude percentile values (Chen; Para. [0029, 30, 35, 49]. Statistics of a histogram of gradient magnitude values, summed/cumulative amount of pixels of a gradient value, and upper and lower bounds/percentiles of gradient magnitude values are calculated.).
Therefore, it would have been obvious to a person with ordinary skill in the pertinent before the effective filing date of the claimed invention to further modify the image processing system of modified Haciomeroglu to adapt an additional image processing approach, by incorporating Chen’s teaching wherein different statistics of gradients are calculated for images, for the motivation to perform detection of moving objects (Chen; Abstract.).

Claim 10 is directed to a system, comprising: a memory containing a thermal image from a thermal camera; a processor coupled to the memory; and a software component executed by the processor (Haciomeroglu; Pg. 2, 3. A system with thermal images in storage, a computer device performing image processing steps/instructions) that is configured to perform a sequence of processing steps corresponding to the same as claimed in claim 2, and is non-patentable over the prior art for the same reason as previously indicated.

Claims 18 are directed to a non-transitory computer-readable medium containing program instructions for enhancing edges of objects in a thermal image (Haciomeroglu; Pg. 2, 3. A system with thermal images in storage, a computer device performing image processing steps/instructions), the program instructions for a sequence of processing steps corresponding to the same as claimed in claim 2, and are non-patentable over the prior art for the same reason as previously indicated. 

Claims 2-5, 10-13, and 18-21 are rejected under 35 U.S.C. 103 as being unpatentable over Haciomeroglu (“C-Thru: Smoke Diving Helmet”, 04/29/2014) in view of Sefcik (US Pat. 7430303 B2), and further in view of Gimel’farb (“Par 3: Image Processing, Digital Images and Intensity Histograms”, 06/04/2014).

Regarding claim 2, modified Haciomeroglu teaches calculating gradient magnitude statistics further comprises: generating for each of the subregions a histogram of gradient magnitude values (Sefcik; Fig. 4-6, Col. 15, Ln. 29-67. Gradient magnitude statistics, e.g. average, variance, histogram, is calculated for each subregion.).
But it does not specifically teach calculating gradient magnitude statistics further comprises: generating cumulative gradient magnitude counts, and upper and lower gradient magnitude percentile values. 
However, Gimel’farb teaches calculating gradient magnitude statistics further comprises: generating a histogram of gradient magnitude values and cumulative gradient magnitude counts, and upper and lower gradient magnitude percentile values (Gimel’farb; Pg. 16, 19, 30, 36. Statistics of a histogram of magnitude values, summed/cumulative amount of pixels of a magnitude value, and upper and lower bounds/percentiles of magnitude values are calculated.).
Therefore, it would have been obvious to a person with ordinary skill in the pertinent before the effective filing date of the claimed invention to further modify the image processing system of modified Haciomeroglu to adapt an additional image processing approach, by incorporating Gimel’farb’s teaching wherein different statistics of gradients are calculated for images, for the motivation to enhance images via histogram equalization and contrast adjustment (Gimel’farb; Pg. 18, 30.).

Regarding claim 3, modified Haciomeroglu teaches determining the mapping parameters (Sefcik; Col. 15, Ln. 50 to Col 16, Ln. 65. Values in each subregion are mapped/calculated to respective mapping parameters to equalize and smooth a range of gradient magnitude statistics over each subregion.), and 
determining the mapping parameters necessary to linearly map gradient magnitude value control points of each subregion to a predetermined reference gradient magnitude representing a desired dynamic range (Gimel’farb; Pg. 33. Mapping parameters are determined for linearly mapping value points of each subregion to reference values (f), providing a dynamic range.).
Therefore, it would have been obvious to a person with ordinary skill in the pertinent before the effective filing date of the claimed invention to further modify the image processing system of modified Haciomeroglu to adapt an additional image processing approach, by incorporating Gimel’farb’s teaching wherein linear mapping with different parameters are used to process images, for the motivation to enhance images via histogram equalization and contrast adjustment (Gimel’farb; Pg. 18, 30.).

Regarding claim 4, Gimel’farb of modified Haciomeroglu further teaches calculating the mapping parameters, further comprises: determining an intercept and slope of the reference gradient magnitude and using the intercept and the slope to create the mapping parameters to apply to each pixel in the subregion (Gimel’farb; Pg. 33. Mapping parameters are determined for linearly mapping value points of each subregion to reference values, providing a dynamic range, wherein an intercept (b) and a slope (a) are determined for generating mapping parameters for pixels.).

Regarding claim 5, Gimel’farb of modified Haciomeroglu further teaches calculating the mapping parameters, further comprises: calculating the mapping parameters as:
	                
                    x
                    ’
                     
                    =
                     
                    f
                    
                        
                            α
                            ,
                            β
                            ,
                            x
                        
                    
                    ;
                    a
                    n
                    d
                     
                    f
                    
                        
                            α
                            ,
                            β
                            ,
                            x
                        
                    
                    =
                     
                    β
                    x
                    +
                     
                    α
                
            ,
where x = a current pixel gradient magnitude value,                         
                            α
                        
                     = intercept, and                         
                            β
                        
                     = slope, and x' = equalized pixel value (Gimel’farb; Pg. 33. Mapping parameters are determined, for linearly mapping value points of each subregion to reference values, providing a dynamic range, as                         
                            g
                            
                                
                                    x
                                    ,
                                     
                                    y
                                
                            
                            =
                            a
                            f
                            
                                
                                    x
                                    ,
                                     
                                    y
                                
                            
                            +
                            b
                        
                     wherein equalized pixel g(x,y), an intercept (b) and a slope (a) are determined for generating mapping parameters for pixels.).

(Haciomeroglu; Pg. 2, 3. A system with thermal images in storage, a computer device performing image processing steps/instructions) that is configured to perform a sequence of processing steps corresponding to the same as claimed in claims 2-5, and is non-patentable over the prior art for the same reason as previously indicated.

Claims 18-21 are directed to a non-transitory computer-readable medium containing program instructions for enhancing edges of objects in a thermal image (Haciomeroglu; Pg. 2, 3. A system with thermal images in storage, a computer device performing image processing steps/instructions), the program instructions for a sequence of processing steps corresponding to the same as claimed in claims 2-5, and are non-patentable over the prior art for the same reason as previously indicated. 

Claim 6, 14, and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Haciomeroglu (“C-Thru: Smoke Diving Helmet”, 04/29/2014) in view of Sefcik (US Pat. 7430303 B2) and Gimel’farb (“Par 3: Image Processing, Digital Images and Intensity Histograms”, 06/04/2014), and further in view of Shiomi (US Pat. 8358307 B2).

Regarding claim 6, modified Haciomeroglu teaches calculating the mapping parameters (Sefcik; Col. 15, Ln. 50 to Col 16, Ln. 65. Values in each subregion are mapped/calculated to respective mapping parameters to equalize and smooth a range of gradient magnitude statistics over each subregion.).
But it does not specifically teach calculating the mapping parameters, further comprises: interpolating the mapping parameters as a function of computed distances to neighboring subregions to generate smoothed mapping parameters to compensate for arbitrary subregion boundaries. 
However, Shiomi teaches calculating the mapping parameters, further comprises: interpolating the mapping parameters as a function of computed distances to neighboring subregions to generate smoothed mapping parameters to compensate for arbitrary subregion boundaries (Shiomi; Col. 4, Ln. 31-40. Mapping values/parameters are calculated via an interpolation process as a function of/in accordance with distances to adjacent subregions taking into account boundaries of pixels of adjacent area.).
Therefore, it would have been obvious to a person with ordinary skill in the pertinent before the effective filing date of the claimed invention to further modify the image processing system of modified Haciomeroglu to adapt an image processing technique, by incorporating Shiomi’s teaching an interpolation process is used to obtain parameters in accordance with distances to neighboring pixels, for the motivation to process and enhance images edge extraction (Shiomi; Abstract.).

Claim 14 is directed to a system, comprising: a memory containing a thermal image from a thermal camera; a processor coupled to the memory; and a software component executed by the processor (Haciomeroglu; Pg. 2, 3. A system with thermal images in storage, a computer device performing image processing steps/instructions) that is configured to perform a sequence of processing steps corresponding to the same as claimed in claim 6, and is non-patentable over the prior art for the same reason as previously indicated.

 Claims 22 is directed to a non-transitory computer-readable medium containing program instructions for enhancing edges of objects in a thermal image (Haciomeroglu; Pg. 2, 3. A system with thermal images in storage, a computer device performing image processing steps/instructions), the program instructions for a sequence of processing steps corresponding to the same as claimed in claim 6, and are non-patentable over the prior art for the same reason as previously indicated.

Allowable Subject Matter
Claims 7, 15, and 23 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Choi (US Pat. 10789687 B2) teaches a video processing system that performs tone mapping by converting image data to a dynamic range of a display device.
Garcia Becerro (US Pat. 10672112 B2) teaches a video processing system for real-time noise 
removal and image enhancement of high-dynamic range images.
Herrero Molina (US Pat. 10452922 B2) teaches an IR or thermal image enhancement method 
based on background information for video analysis

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALBERT KIR whose telephone number is (571)272-6245.  The examiner can normally be reached on Monday - Friday, 8:30am - 5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jay Patel can be reached on (571) 272-2988.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.